UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MUIEEN ADEEN JAMAL ADEEN ABD
 AL FUSAL ABD AL SATTAR,
         Petitioner,
                 v.                                            Civil Action No. 08-1236 (JDB)
 BARACK H. OBAMA, et al.,
         Respondents.


                                              ORDER

       Upon consideration of the party's arguments during the telephonic conference of

September 18, 2009, and the entire record herein, it is hereby

       ORDERED that respondents shall take whatever steps are necessary to ensure that

counsel for petitioner is permitted a face-to-face visit with petitioner during counsel's visit to the

Guantanamo Bay Naval Base the week of September 21, 2009. Any other meetings with

petitioner shall be governed by the normal procedures in place at the Guantanamo Bay Naval

Base. It is further

       ORDERED that the meeting ordered above shall take place at a designated "meeting

place," as that term is used in paragraph 6 of the declaration of Commander Don A. Martin

(attached as Ex. 1 to Resps.' Opp. to Pet'r's Mot. for Direct Contact). It is further

       ORDERED that respondents shall inform petitioner of the following: "You have a

meeting with Ms. Cleary and [name of translator]." If petitioner asks the purpose of the meeting

or whom it is with, respondents shall decline to provide any information about the nature of the

meeting or whom it is with. In any case, if petitioner refuses to attend the meeting either before

or after he inquires about it, petitioner will not be forcibly extracted from his cell, or otherwise
compelled to attend the meeting. Petitioner instead will be permitted to forego the meeting and

remain in his cell. Moreover, if respondents believe that petitioner may become violent during

his face-to-face meeting with counsel, they shall take whatever steps are necessary to ensure that

petitioner's counsel's safety is not endangered during the meeting with petitioner. It is further

        ORDERED that petitioner's counsel shall file a status report -- in writing and by not later

than October 15, 2009 -- advising whether petitioner has agreed to representation and to pursue

the present habeas petition. It is further

        ORDERED that this ORDER supercedes this Court's ORDER of September 2, 2009.

        SO ORDERED.


                                                                     /s/
                                                             JOHN D. BATES
                                                          United States District Judge

Date:      September 18, 2009




                                                 -2-